 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
         SHAWN ANDERSON,                                  Case No. 1:14-cv-01380-AWI-JDP
11
                         Plaintiff,                       FINDINGS AND RECOMMENDATIONS
12                                                        THAT DEFENDANT’S MOTION FOR
                 v.                                       SUMMARY JUDGMENT BE GRANTED
13
         CHRIS KRPAN, et al.,                             ECF No. 58
14
                         Defendants.                      OBJECTIONS, IF ANY, DUE WITHIN
15                                                        FOURTEEN DAYS

16

17        I.          INTRODUCTION
18             Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. ECF No. 16. This action now proceeds on the first amended complaint,

20   filed on February 2, 2015, against defendants Chris Krpan and Michael Forster, physicians who

21   treated plaintiff. Id.; ECF No. 30. Plaintiff alleges deliberate indifference to his serious medical

22   needs in violation of the Eighth Amendment. ECF No. 16 at 9.

23              On March 7, 2018, defendant Krpan filed a motion for summary judgment. ECF No. 58.1

24   Plaintiff filed an opposition on May 11, 2018, ECF No. 63, and defendant filed a reply on May

25

26
     1
       Concurrently with his motion for summary judgment, defendant served plaintiff with the
27   requisite notice of the requirements for opposing the motion. See Woods v. Carey, 684 F.3d 934,
28   939-41 (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998).
                                                       1
 1   21, 2018, ECF No. 70. The motion was submitted on the record without oral argument under

 2   Local Rule 230(l). Defendant’s motion for summary judgment is now before the court.

 3            Upon reviewing the filings, we find that the evidence shows that defendant Krpan

 4   affirmatively treated plaintiff’s medical need. Accordingly, defendant has negated an essential

 5   element of plaintiff’s deliberate indifference claim, and we will recommend granting defendant’s

 6   motion for summary judgment. We will also give plaintiff notice that, under Federal Rule of

 7   Civil Procedure 56(f), the court will consider summary judgment for defendant on plaintiff’s

 8   claim against defendant Forster.

 9      II.      LEGAL STANDARDS

10               a. Summary Judgment

11            Summary judgment is appropriate where there is “no genuine dispute as to any material

12   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Washington

13   Mutual Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). An issue of fact is genuine

14   only if there is sufficient evidence for a reasonable fact finder to find for the non-moving party,

15   while a fact is material if it “might affect the outcome of the suit under the governing law.”

16   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Wool v. Tandem Computers, Inc., 818

17   F.2d 1422, 1436 (9th Cir. 1987).

18            Rule 56 allows a court to grant summary adjudication, also known as partial summary

19   judgment, when there is no genuine issue of material fact as to a claim or portion of that claim.

20   See Fed. R. Civ. P. 56(a); Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981) (“Rule
21   56 authorizes a summary adjudication that will often fall short of a final determination, even of a

22   single claim . . . .”) (internal quotation marks and citation omitted). The standards that apply on a

23   motion for summary judgment and a motion for summary adjudication are the same. See Fed. R.

24   Civ. P. 56 (a), (c); Mora v. Chem-Tronics, 16 F. Supp. 2d 1192, 1200 (S.D. Cal. 1998).

25            Each party’s position must be supported by (1) citing to particular portions of materials in

26   the record, including but not limited to depositions, documents, declarations, or discovery; or
27   (2) showing that the materials cited do not establish the presence or absence of a genuine dispute

28   or that the opposing party cannot produce admissible evidence to support the fact. See Fed. R.
                                                         2
 1   Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials in the record

 2   not cited to by the parties, but it is not required to do so. See Fed. R. Civ. P. 56(c)(3); Carmen v.

 3   San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); see also Simmons v.

 4   Navajo County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

 5         “The moving party initially bears the burden of proving the absence of a genuine issue of

 6   material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the

 7   moving party must either produce evidence negating an essential element of the nonmoving

 8   party’s claim or defense or show that the nonmoving party does not have enough evidence of an

 9   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

10   Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party meets this

11   initial burden, the burden then shifts to the non-moving party “to designate specific facts

12   demonstrating the existence of genuine issues for trial.” In re Oracle Corp. Sec. Litig., 627 F.3d

13   376, 387 (citing Celotex Corp., 477 U.S. at 323). The non-moving party must “show more than

14   the mere existence of a scintilla of evidence.” Id. (citing Anderson v. Liberty Lobby, Inc., 477

15   U.S. 242, 252 (1986)). However, the non-moving party is not required to establish a material

16   issue of fact conclusively in its favor; it is sufficient that “the claimed factual dispute be shown to

17   require a jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W.

18   Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).

19          The court must apply standards consistent with Rule 56 to determine whether the moving

20   party has demonstrated there to be no genuine issue of material fact and that judgment is
21   appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993).

22   “[A] court ruling on a motion for summary judgment may not engage in credibility

23   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

24   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the

25   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving party.

26   Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002); Addisu v. Fred Meyer, Inc.,
27   198 F.3d 1130, 1134 (9th Cir. 2000).

28
                                                         3
 1              b. Deliberate Indifference to Serious Medical Needs

 2          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

 3   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 4   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

 5   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by

 6   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

 7   or the unnecessary and wanton infliction of pain,’” and (2) that “the defendant’s response to the

 8   need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d

 9   1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d

10   1133, 1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). “This second prong—

11   defendant’s response to the need was deliberately indifferent—is satisfied by showing (a) a

12   purposeful act or failure to respond to a prisoner’s pain or possible medical need and (b) harm

13   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Indifference may be

14   manifest “when prison officials deny, delay or intentionally interfere with medical treatment, or it

15   may be shown by the way in which prison physicians provide medical care.” Id. When a

16   prisoner alleges a delay in receiving medical treatment, the delay must have led to further harm

17   for the prisoner to make a claim of deliberate indifference to serious medical needs. See

18   McGuckin, 974 F.2d at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d

19   404, 407 (9th Cir. 1985)).

20           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
21   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the

22   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but

23   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

24   prison official should have been aware of the risk, but was not, then the official has not violated

25   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of

26   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or negligence
27   is insufficient to establish a constitutional deprivation under the Eighth Amendment.” Id. at 1060.

28   “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id. (citing Wood
                                                         4
 1   v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference of opinion

 2   between an inmate and prison medical personnel—or between medical professionals—on

 3   appropriate medical diagnosis and treatment is not enough to establish a deliberate indifference

 4   claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

 5      III.      SUMMARY JUDGMENT RECORD

 6             To decide a motion for summary judgment, a district court may consider materials listed

 7   in Rule 56(c). Those materials include depositions, documents, electronically-stored information,

 8   affidavits or declarations, stipulations, party admissions, interrogatory answers, “or other

 9   materials.” Fed. R. Civ. P. 56(c). A party may object that an opponent’s evidence “cannot be

10   presented in a form that would be admissible” at trial, see Fed. R. Civ. P. 56(c)(2), and the court

11   ordinarily rules on evidentiary objections before deciding a summary judgment motion to

12   determine what materials the court may consider. See Norse v. City of Santa Cruz, 629 F.3d 966,

13   973 (9th Cir. 2010); Fonseca v. Sysco Food Servs. of Arizona, Inc., 374 F.3d 840, 845 (9th Cir.

14   2004). Here, defendant presents plaintiff’s first amended complaint, ECF No. 16; the declaration

15   of defendant Christopher Krpan, D.O., ECF No. 58-3; the declaration of Eric Giza, M.D., and

16   accompanying exhibits, ECF No. 58-4, ECF No. 58-5; and the declaration of attorney Robert D.

17   Sanford and accompanying exhibits, ECF No. 58-6, ECF No. 58-7, ECF No. 58-8, ECF No. 58-9,

18   ECF No. 58-10, ECF No. 58-11. Plaintiff presents his declaration and accompanying exhibits.

19   ECF No. 66.

20                          A. Plaintiff’s Objections to Giza Declaration
21             Plaintiff objects to the admissibility of Dr. Eric Giza’s declaration. ECF No. 62. Plaintiff

22   argues that Giza “does not possess the prerequisite personal knowledge of the facts of this case as

23   he did not personally witness any fact of this action and attempts to assign personal knowledge by

24   vicarious means of reviewing materials presented to him by defendant’s lawyers.” ECF No. 62 at

25   1. Specifically, plaintiff objects to Giza stating opinions “concerning the state of mind of

26   defendant Krpan which is outside the expert’s scientific, technical, or other specialized
27   knowledge.” ECF No. 62 at 1 (citing Fed. Rule of Ev. 702). Plaintiff also objects to Krpan’s

28   “legal interpretations,” assessment of plaintiff’s pain, “hearsay statements,” and “interpretations
                                                         5
 1   concerning the Administrative Code.” ECF No. 62 at 2-3. In response, defendant contends that

 2   “Dr. Giza does not opine as to Dr. Krpan’s state of mind or offer legal conclusions” and that the

 3   “declaration should be allowed into evidence.” ECF No. 70 at 9.

 4          Rule 702 of the Federal Rules of Evidence permits a party to offer testimony by a

 5   “witness who is qualified as an expert by knowledge, skill, experience, training, or education.”

 6   Fed. R. Evid. 702. This Rule embodies a “relaxation of the usual requirement of firsthand

 7   knowledge,” Daubert v. Merrel Dow Pharm., 509 U.S. 579, 592, (1993), and requires that certain

 8   criteria be met before expert testimony is admissible. The Rule sets forth four elements, allowing

 9   such testimony only if:

10                  (a) the expert’s scientific, technical, or other specialized knowledge
11                  will help the trier of fact to understand the evidence or determine a
                    fact in issue;
12                  (b) the testimony is based on sufficient facts or data;
                    (c) the testimony is the product of reliable principles and methods;
13                  and
                    (d) the expert has reliably applied the principles and methods to the
14
                    facts of the case.
15

16   Fed. R. Evid. 702. These criteria can be distilled to two overarching considerations: “reliability

17   and relevance.” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011). The inquiry

18   does not, however, “require a court to admit or exclude evidence based on its persuasiveness.”

19   Id.

20           “Where an ‘expert report’ amounts to written advocacy . . . akin to a supplemental brief, a

21   motion to strike is appropriate because this evidence is not useful . . . .” Williams v. Lockheed

22   Martin Corp., No. 09CV1669 WQH (POR), 2011 WL 2200631, at *15 (S.D. Cal. June 2, 2011)

23   (citation omitted) (first ellipsis in original). Though “[a]n opinion is not objectionable just

24   because it embraces an ultimate issue,” Federal Rule of Ev. 404(a), “an expert witness cannot

25   give an opinion as to her legal conclusion, i.e., an opinion on an ultimate issue of law.” United

26   States v. Diaz, 876 F.3d 1194, 1197 (9th Cir. 2017). Such an opinion would not “aid the jury in

27   making a decision, but rather attempt[] to substitute the expert’s judgment for the jury’s.” Id.;

28   accord Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004). An
                                                        6
 1   expert nevertheless may, in appropriate circumstances, rely on her understanding of the law and

 2   refer to the law in expressing an opinion regarding professional norms. Hangarter, 373 F.3d at

 3   1016-17.

 4          Considering these standards, certain of plaintiff’s objections to Eric Giza’s declaration—

 5   such as Giza’s lack of personal knowledge—are frivolous. However, plaintiff was right to object

 6   to Giza’s opinions on matters outside the scope of his expertise, such as whether defendant’s

 7   conduct amounted to a constitutional violation:

 8                  Dr. Krpan’s Medical Treatment of Mr. Anderson Did Not
 9                  Constitute Deliberate Indifference to Mr. Anderson’s Medical
                    Condition but Was Well Within the Standard of Care for
10                  Orthopedists
                    ...
11                  I understand a violation of the Eighth Amendment requires that Mr.
                    Anderson prove that Dr. Krpan inflicted unnecessary and wanton
12
                    pain on Mr. Anderson by acting with deliberate indifference to Mr.
13                  Anderson’s injured right ankle, thereby inflicting unnecessary and
                    wanton pain on Mr. Anderson. Pursuant to my review, there is no
14                  evidence that Dr. Krpan acted with deliberate indifference toward
                    Mr. Anderson by knowingly and deliberately ignoring an excessive
15                  risk of harm to Mr. Anderson. There is also no evidence that Dr.
                    Krpan caused Mr. Anderson to suffer the unnecessary and wanton
16
                    pain by failing to treat a serious medical need.
17

18   ECF No. 58-4 at 3. Statements such as these are approaching improper “opinion[s] on an

19   ultimate issue of law,” Diaz, 876 F.3d at 1197, and will not be considered by the court.

20                       B. Defendant’s Objections to Anderson Declaration

21          Defendant raises numerous objections to statements in Anderson’s declaration. ECF No.

22   71. Many of these objections are immaterial to the court’s ruling, and the court will therefore

23   decline to address them. See Norse, 629 F.3d at 973. The court will, however, address

24   defendant’s sole material objection.

25          Defendant objects to plaintiff’s assertions regarding matters within defendants’ personal

26   knowledge. See, e.g., ECF No. 71 ¶¶ 17, 21. For example, plaintiff opines that “Dr. Forster was

27   aware that I suffered an urgent medical condition” and that “Dr. Krpan was personally aware

28   that . . . bone particles must be removed through surgery.” ECF No. 71 ¶¶ 34, 39. Defendant
                                                       7
 1   argues that these opinions are improper because plaintiff lacks personal knowledge to give

 2   them. ECF No. 71 ¶¶ 15, 16.

 3          This objection is well taken. Plaintiff is not qualified to say what the doctors were

 4   personally aware of because be lacks personal knowledge of the matters. See Fed. R. Evid. 602

 5   (“A witness may testify to a matter only if evidence is introduced sufficient to support a finding

 6   that the witness has personal knowledge of the matter.”). Accordingly, the court will not credit

 7   such assertions.

 8                        C. The Factual Record

 9          In accordance with Local Rule 260, defendants filed a statement of undisputed facts, ECF

10   No. 58-2, and plaintiff filed a reproduction of that statement with admissions and denials as

11   appropriate, ECF No. 64. The court has reproduced the facts below, calling attention to material

12   disputes.

13                          i.    The Parties

14          Mr. Anderson is a state prisoner who, at the time he initiated this pro per action, was

15   incarcerated at Sierra Conservation Camp (“SCC”), a facility of the California Department of

16   Corrections and Rehabilitation (“CDCR”) located in Jamestown, California. Declaration of

17   Robert D. Sanford (“Sanford Decl.”) ¶ 1, Ex. A; FAC ¶¶ 1, 3; Declaration of Shawn Anderson

18   (“Anderson Decl.”) ¶¶ 1-2.

19          Dr. Krpan is an osteopathic physician and surgeon licensed by the Osteopathic Medical

20   Board of California. Declaration of Christopher Krpan, D.O. (“Krpan Decl.”) ¶ 2. At all relevant
21   times, Dr. Krpan was an independent contractor for CDCR, including while providing medical

22   treatment for Mr. Anderson. Id. ¶ 2. Defendant Michael Forster, M.D., is a physician employed

23   by CDCR. FAC ¶ 5; Anderson Decl. ¶ 5.

24                         ii.    Mr. Anderson’s Right Ankle Injury and Surgery

25          Mr. Anderson alleges that in July 2011 he suffered “a severe injury to his right ankle

26   while playing basketball,” while he was an inmate at Corcoran State Prison (“CSP”). FAC ¶ 16;
27   accord Anderson Decl. ¶ 21. On or about February 22, 2012, at Mercy Hospital in Bakersfield,

28
                                                       8
 1   California, Mr. Anderson underwent surgery on his right ankle which consisted of “[a]rthrotomy2

 2   [and] excision of the bony ossicle lateral aspect of ankle” and “[r]econstruction lateral collateral

 3   ligament with modified Evans procedure.” Sanford Decl. ¶ 3, Ex. B (“Mercy Records”) at

 4   Anderson-MHB-00064; FAC ¶ 18; Anderson Decl. ¶ 21. A “modified Evan procedure” involves

 5   the attachment of muscle around the ankle to a reconfigured tendon in order to improve the

 6   ankle’s stability. Giza Decl. ¶ 11. Mr. Anderson’s pre-operative diagnosis was ‘[s]tatus post torn

 7   lateral collateral ligament and avulsion fracture of the right ankle” and “[c]hronic instability of

 8   the right ankle.” Mercy Records at Anderson-MHB-00064; Anderson Decl. ¶ 46. His post-

 9   operative diagnosis was the same. Mercy Records at Anderson-MHB-00064; Anderson Decl.

10   ¶ 46.

11            Mr. Anderson alleges that he continued to suffer severe pain and swelling for months

12   following the surgery and that he experienced an infection at the surgical site that was treated

13   with antibiotics. FAC ¶¶ 19-20; Anderson Decl. ¶¶ 27-28. According to Mr. Anderson,

14   following the surgery, he could not bear weight on his ankle and had to use a wheelchair. FAC

15   ¶ 20; Anderson Decl. ¶ 28. A radiological interpretation of a magnetic resonance imaging

16   (“MRI”) dated August 13, 2012 revealed that Mr. Anderson’s ligaments and tendons were intact,

17   with “no significant soft tissue swelling evident.” Sanford Decl. ¶ 4, Ex. C (“SCC Records”) at

18   281-282. On October 19, 2012, Mr. Anderson was examined by David G. Smith, M.D., an

19   orthopedic surgeon. SCC Records at 374; Anderson Decl. ¶ 73. Dr. Smith’s report referred to

20   the MRI of Mr. Anderson’s ankle, “which revealed that the repair appeared to be intact and there
21   was no evidence of any rupture of the tendons.” SCC Records at 374. Dr. Smith made the

22   following findings:

23                    On examination, there is soft tissue swelling laterally in the right
24                    ankle and there is a well healed surgical scar. Neurovascular status
                      is intact in the right distal lower extremity. There is no instability
25                    to inversion stress or to anterior drawer, and the reconstruction
                      appears to be intact.
26
27

28   2
         According to defendants, “[a]rthrotomy is the surgical opening of a joint.” ECF No. 58-1 at 8.
                                                         9
 1   Id.

 2          Dr. Smith concluded that Mr. Anderson “appears to just have some swelling and

 3   inflammation related to the surgery itself, and he does not appear to have any infection or rupture

 4   of the repair.” Id. Dr. Smith recommended an ankle-foot orthosis (“AFO”)—a brace worn on the

 5   lower leg and foot to support the ankle. Id.; Anderson Decl. ¶ 73.

 6          Mr. Anderson alleges that he was transferred to SCC from CSP in late 2012. FAC ¶ 21;

 7   Anderson Decl. ¶ 29. A Medical Progress Note documents that Dr. Forster examined Mr.

 8   Anderson on November 6, 2012, after Mr. Anderson’s recent arrival at SCC. SCC Records at

 9   183-84; Anderson Decl. ¶ 30; FAC ¶ 22. Dr. Forster noted that Mr. Anderson had not received

10   the AFO before his transfer to SCC, requested a cane instead of crutches, and wanted “to get the

11   brace and not see an orthopedist unless he feels he may need surgery and does not do well with

12   the brace.” SCC Records at 183-84. Dr. Forster also documented that Mr. Anderson had

13   hypertension (high blood pressure) that was treated with medication, so Dr. Forster would see

14   him every five to six months. Id. at 184.

15          Dr. Forster next examined Mr. Anderson on November 27, 2012, at which point the plan

16   was to explore whether Mr. Anderson could transfer back to CSP to be examined by Dr. Smith

17   and be fitted for the AFO brace. SCC Records at 182. If Mr. Anderson could not transfer within

18   30 days, the plan was for Dr. Forster to examine him again. Id. Mr. Anderson did not transfer

19   back to CSP, so Dr. Forster examined Mr. Anderson again on January 10, 2013. Dr. Forster then

20   documented a plan to refer Mr. Anderson to an orthopedist at SCC “to determine the need for an
21   AFO brace or not” and to reexamine Mr. Anderson in 45-60 days. SCC Records at 43-44, 179.

22   On January 10, 2013, Dr. Forster completed a Physician Request for Services (CDCR Form 7243)

23   for “routine” service (as opposed to “emergent” or “urgent”) for a specialty consultation by an

24   orthopedist for an AFO evaluation. SCC Record at 370.

25                         iii.    Dr. Krpan’s Medical Treatment of Mr. Anderson on February
                                  14, 2013
26
27          Following Dr. Forster’s referral, Dr. Krpan examined Mr. Anderson on February 14,

28   2013, and documented the examination in a Medical Consultation dated February 14, 2013.
                                                      10
 1   Krpan Decl. ¶ 4; SSC Records at 368-69; Anderson Decl. ¶¶ 36-40. Dr. Krpan took and

 2   documented Mr. Anderson’s relevant medical history in detail:

 3
                            This is a 30-year-old African American male patient from
 4                 [SCC] who complains of right ankle pain and some mild chronic
 5                 instability that was improved after a modified Evan’s procedure to
                   the right ankle that was done by Dr. Pike back on 02/22/2012. He
 6                 states that he had recurrent ankle instability and recurrent ankle
                   sprains while being a younger man playing sports, mostly
 7                 basketball but then over a year ago, maybe 18 months ago, he
                   sprained he [sic] ankle severely while playing basketball [and had
 8
                   the surgery] . . . . He states that he still has some pain in the ankle.
 9                 He was in a wheelchair for many months. He was ordered to get an
                   AFO by a Dr. David Smith in followup while he was in Corcoran
10                 but this was never done. He did have a repeat MRI of the ankle
                   done on 08/13/2012, which showed suture anchor in place, oblique
11                 tunnel through the distal aspect of the lateral malleolus, as well as
                   what appeared to be a lateral ankle reconstruction with intact
12
                   tendon transfer. He states he has never gotten the ankle support and
13                 still has some mild pain and was wondering if there is anything that
                   can be done.
14

15   Krpan Decl. ¶ 4(a); SSC Records at 368; Anderson Decl. ¶¶ 36-40.
16          Dr. Krpan’s objective findings upon examining Mr. Anderson included a “benign and
17   well-healed” incision over the ankle, which “had full range of motion.” Krpan Decl. ¶ 4(b); SSC
18   Records at 368. Dr. Krpan further documented:
19
                   He does not appear to have any instability with varus or valgus
20                 stress testing and negative anterior drawer as well. Neurovascularly
21                 he is intact with bounding pulses of both dorsalis pedis and
                   posterior tibialis, and normal sensation. He walks with a can[e] but
22                 upon watching him, he has really no antalgic gait or limp
                   appreciated.
23

24   Krpan Decl. ¶ 4(b); SSC Records at 368.

25          Dr. Krpan reviewed an x-ray of Mr. Anderson’s ankle taken on the date of the

26   examination, February 14, 2013, and documented:

27

28
                                                      11
 1                  X-rays done today of the right ankle three views shows some mild
                    posttraumatic change with small spurring off the anterior and
 2                  posterior distal tibia, as well as some spurring off the medial
 3                  malleolus, and some bony ossicles around the lateral malleolus,
                    bony tunnel of the distal fibular appears to be in good position. The
 4                  ankle mortise is well reconstructed. The tibia/fibula overlap is
                    normal. His talocrural angle is normal.
 5

 6   Krpan Decl. ¶ 4(c); SSC Records at 368.
            The following facts concerning Dr. Krpan’s treatment of Mr. Anderson on February 14,
 7
     2013 are in dispute. Defendant makes the following allegations: Based upon Dr. Krpan’s
 8
     professional judgment, he assessed that surgery to remove the ossicles, or bone fragments, was
 9
     not indicated, since Mr. Anderson had a full range of motion and the risks of a second surgery
10
     outweighed any possible benefit. Krpan Decl. ¶ 4(c). Dr. Krpan’s professional assessment that a
11
     second surgery to address the common phenomenon of small bone fragments was not warranted
12
     is within the standard of care. Giza Decl. ¶¶ 8, 13, 21. As a result of his examination, Dr. Krpan
13
     assessed that Mr. Anderson’s reconstructive ankle surgery “appears to be functioning well,”
14
     although he still had “[s]ome mild continued ankle pain.” SCC Records at 368. Dr. Krpan
15
     detailed a plan of treatment:
16

17
                    I think an ankle stirrup support and/or AFO is completely
18                  reasonable to try to get [Mr. Anderson] back to some activity. He
                    asked when he would be completely normal. I have made it very
19                  clear I do not think he ever will. He had a severe injury to his ankle
                    that required a reconstructive surgery. This may never be
20
                    completely normal and he needs to understand this and he may
21                  always live with a little bit of pain, as he is starting to develop some
                    postinjury/posttramatic arthritis of the ankle. But it does appear
22                  that his reconstruction has held and he has a stable ankle and this
                    should be able to allow him to walk and hopefully work when he is
23                  released. I told him getting back to basketball is obviously going to
                    be risky, as he has had as he describes over 100 ankle sprains and
24
                    then one very severe one that results in the above-mentioned
25                  surgery. He would be taking the stability of his ankle in his own
                    hands and at risk if he pursued any further aggressive type activities
26                  as he has described. We will see how he does with an ankle support
                    and I told him he can try with that trying [sic] to get back to some
27                  activities as he tolerates.
28
                                                       12
 1   SCC 369; Krpan Decl. ¶ 4(d); see also SCC 178 (Specialty Clinic Progress Note, dated 2-14-13,

 2   documenting Dr. Krpan’s examination and recommendation for a brace, with a follow-up as

 3   needed). Mr. Anderson disputes these facts on the grounds that (1) these are not material facts;

 4   (2) the evidence cited does not support them; and (3) the quoted language is not verbatim, but

 5   paraphrased. ECF No. 64 at 8.

 6          A radiological report dated February 19, 2013 of the x-ray taken on February of 14, 2013,

 7   to which Dr. Krpan referred in his examination notes, revealed the following findings and

 8   impressions:

 9
                    FINDINGS: There are changes of old trauma at both malleoli.
10                  There is spurring at the medial malleolus and multiple small
11                  fragments are seen distal to the lateral malleolus. There is minimal
                    ankle arthritis. There is no evidence of acute fracture or
12                  dislocation. There is no evidence of an effusion. There is soft
                    tissue swelling laterally.
13                  IMPRESSION: 1. Changes of old trauma. 2. Minimal
                    osteoarthritis. 3. Lateral soft tissue swelling.
14

15

16   Krpan Decl. ¶ 3; accord SCC Records at 280, 368.
17          On February 26, 2013, Dr. Forster documented that he ordered an “Aircast stirrup splint,
18   XL” for Mr. Anderson. SCC Records at 41, 177. On March 6, 2013, Mr. Anderson completed a
19   CDCR Health Care Services Request Form for the following stated reason:
20
                    On 2-27-13 I was provided a aircast ankle brace[.] [A]fter using the
21                  brace for more than 20 minutes my ankle and foot started to tingle
22                  and lose feeling[.] I need a bigger fit or possible different brace
                    although it does provide some support!
23

24   SCC Records at 176.
25          On March 20, 2013, Dr. Forster examined Mr. Anderson and documented:
26
                     Saw RN for his [right] ankle brace being too tight, asked for larger
27                   size but none available. Now says actually it is too tight up high
                     on lower leg + too loose on ankle (likely due to his size 6’ 3” 334
28
                                                      13
 1                    lbs). Requests a smaller size to fit ankle . . . . Will order size
                      medium (had large).
 2

 3   SCC Records at 40, 163.
 4          On April 20, 2013, Mr. Anderson completed another Health Care Services Request Form
 5   that the replacement medium-sized Aircast brace was “too small although somewhat supportful
 6   but after waring [sic] it for so long my ankle and foot start to tingle and go numb and my ankle
 7   begins to throb with pain very bad.” SCC Records at 174. Dr. Forster examined Mr. Anderson
 8   on May 3, 2013 and documented: “[right] ankle – large [with] large calf which apparently makes
 9   it hard to wear the splint,” so Dr. Forster requested a follow-up appointment with Dr. Krpan
10   because Mr. Anderson was “[n]ot improving with recommended splint.” SCC Records at 39,
11   173.
12                         iv.     Dr. Krpan’s Medical Treatment of Mr. Anderson on May 9,
13                                2013

14          Dr. Krpan examined Mr. Anderson a second time on May 9, 2013. Krpan Decl. ¶ 5; SCC
15   Records at 364-66. As part of Mr. Anderson’s medical history, Dr. Krpan documented that Mr.
16   Anderson reported that “he really has not had any episodes of instability,” but that the Aircast
17   brace “did not fit well and did not help,” so “[h]e was hoping to try a different type of ankle
18   brace.” Krpan Decl. ¶ 5(a); SCC Records at 365. Dr. Krpan’s objective findings included that
19   Mr. Anderson walked “with what appears to be a non-antalgic gait” and had “a full range of
20   motion, although [he did] seem apprehensive while doing this, on examination.” Krpan Decl.
21   ¶ 5(b); SCC Records at 365. Dr. Krpan assessed that Mr. Anderson “seems to be functioning
22   well” after his surgery, but had “[s]ome mild chronic ankle pain, either anterolateral capsulitis
23   and/or potential postraumatic arthritis developing.” Krpan Decl. ¶ 5(c); SCC Records at 365.
24   During the May 9, 2013 examination, Dr. Krpan documented the following plan of treatment:
25

26                  I did agree to try a lace-up ankle support that we do have available
                    here at the prison. We will see if this works before we go to some
27                  type of custom device. I did discuss with him that a custom AFO is
                    going to be quite constricting, and I do not think at his age, or what
28                  he is trying to do with his activity level, is going to be helpful to
                                                        14
 1                  him, but we will see if this lace-up one works. I did discuss with
                    him against modified activities, and discussed with him that I know
 2                  this is difficult for him to accept, but at his young age and with him
 3                  getting out of prison here in the next five years or so and still being
                    a young man, he does need to start thinking about that this ankle
 4                  needs to support him through the remainder of his life for working
                    and most likely not for basketball. He states he understands and
 5                  this is starting to sink in.
 6
     SCC Records at 365; accord Krpan Decl. ¶ 5(d).
 7
            Following the May 9, 2013 examination, Dr. Krpan completed and signed a CDCR Form
 8
     7243 recommending that Mr. Anderson receive a lace-up ankle support with a follow-up
 9
     examination as needed. Krpan Decl. ¶ 5(e); SCC Records at 364.
10
            On May 21, 2013, Dr. Forster noted that Mr. Anderson received a neoprene ankle sleeve
11
     instead of the lace-up brace prescribed by Dr. Krpan, so the sleeve would be replaced by the
12
     brace. SCC Records at 171. On July 30, 2013, Dr. Forster documented that Mr. Anderson “has
13
     [a] lace-up brace which has helped him a lot. Doing ok. Taking morphine ER + the dose is just
14
     right.” Id. at 170. By September 10, 2013, Mr. Anderson’s ankle pain had increased and his
15
     range of motion decreased, so he was referred to his physician for a routine examination. Id. at
16
     167. Dr. Forster examined Mr. Anderson on September 30, 2013 and documented that the lace-
17
     up ankle brace was too small, so an extra-large size would be ordered. Id. at 165. Two days later,
18
     on October 2, 2013, Dr. Forster again examined Mr. Anderson and noted that he was “currently
19
     using a lace-up ankle brace and he says it is working well. He ambulates with a cane. Does not
20
     feel he has to see ortho at this time.” Id. at 164. On October 15, 2013, Dr. Forster documented
21
     that Mr. Anderson’s “ankle is doing much better with size CL lace-up ankle brace. He is actually
22
     walking laps now, and has lost 7 lbs in 2 weeks.” Id. at 163. Dr. Forster’s examination on
23
     November 19, 2013 focused on Mr. Anderson’s high blood pressure, not his ankle, and noted Mr.
24
     Anderson’s weight gain and his statement that he was “eating way too much.” Id. at 162. An
25
     examination by Dr. Forster on February 25, 2014 noted that Mr. Anderson suffers chronic ankle
26
     pain, but wears a brace and has a cane, takes morphine and is “at goal.” Id. at 160.
27

28
                                                       15
 1                          v.    Mr. Anderson’s Administrative Appeal Filed on March 3, 2014

 2          On March 3, 2014, Mr. Anderson filed an administrative appeal with CDCR, Log # SCC

 3   HC 14011287, alleging that he was “under care of M. Forster, MD for broken ankle since 11-2-

 4   12, continue to receive inadequate care, ankle brace does not fit, ankle continues to turn. Require

 5   custom fit brace, request orthopedic exam, custom support shoes.” Sanford Decl. ¶ 5 Ex. D

 6   (“CDCR Administrative Records”). Mr. Anderson requested “30 million dollars and all future

 7   medical expenses, placement as high risk medical, orthopedic exam.” Id. At the first level of

 8   review, CDCR partially granted Mr. Anderson’s appeal by referring him for further treatment by

 9   Dr. Krpan, including a possible custom brace, while denying the request to be classified as a high

10   medical risk and for custom support shoes that were not considered medical equipment and could

11   not be prescribed by medical staff. Id. at 3. Mr. Anderson’s requests for $30 million and

12   payment of future medical expenses were beyond the scope of the appeals process. Id. Mr.

13   Anderson unsuccessfully appealed the partial denial through the second and director’s levels of

14   CDCR review on June 3, 2014 and June 23, 2014, respectively, thereby exhausting his

15   administrative remedies. Id. at 4-7. On April 7, 2014, a CDCR physician, J. Krpan (not Dr.

16   Krpan), completed a Physician Request for Services (CDCR Form 7243) to request an orthopedic

17   consultation, per the partial grant of Mr. Anderson’s administrative appeal. SCC Records at 357.

18                         vi.    Dr. Krpan’s Medical Treatment of Mr. Anderson on June 12,
                                 2014
19

20          As provided by the partial grant of Mr. Anderson’s administrative appeal, Dr. Krpan

21   examined Mr. Anderson for a third and final time on June 12, 2014. Krpan Decl. ¶ 6; SCC

22   Records at 355. Mr. Anderson complained of “pain and episodes of crepitus [a grating sound]

23   and popping.” Krpan Decl. ¶ 6(a); SCC Records at 355. Dr. Krpan noted again that Mr.

24   Anderson had undergone a modified Evans procedure in February 2012 “after sustaining

25   hundreds of ankle sprains.” Id. Mr. Anderson reported that his ankle was “considerably

26   improved but he still feels better if he is in some type of ankle support or brace.” Id. The lace-up

27   brace did not provide “a whole lot of support” and caused numbness in his foot if laced too

28   tightly. Id. Dr. Krpan conducted a physical examination of Mr. Anderson’s ankle, noting:
                                                       16
 1
                    He has a full range of motion of the ankle. He has varus and valgus
 2                  stress and internal external rotation stress of the ankle that is
 3                  completely stable and nontender. Dorsalis pedis and posterior tibial
                    pulses are both bonding. Good senatino, normal capillary refill and
 4                  he really seems to walk with a nonantalgic gait but he is carrying a
                    cane. He had a negative anterior drawer as well.
 5

 6   SCC Records at 355; accord Krpan Decl. ¶ 6(b).
 7          Dr. Krpan noted that prior x-rays “showed developing posttraumatic arthritis.” SCC
 8   Records at 355; accord Krpan Decl. ¶ 6. Dr. Krpan assessed that Mr. Anderson “seems to
 9   functionally be well but complaining of what appears to be some posttraumatic arthritis.” SCC
10   Records at 355. Dr. Krpan’s plan of treatment was to “repeat [the] ankle brace,” but to try to find
11   a larger size that fit better. Krpan Decl. ¶ 6(d); SCC Records at 355; see also SCC Records at 155
12   (Specialty Clinic Note by specialty assistant C. Jones, RN to “find ankle brace catalog for Dr.
13   Krpan to find a brace large enough”). Following the June 12, 2014 examination, Dr. Krpan
14   completed and signed a CDCR Form 7243 recommending that Mr. Anderson receive a “custom
15   ankle brace” and a follow-up examination as needed. Krpan Decl. ¶ 6; SCC Records at 354. On
16   July 3, 2014, Dr. Forster ordered for Mr. Anderson a “right ankle brace lg shoe size 13.” SCC
17   Records at 27. On August 7, 2014, Mr. Anderson received a BREG ankle brace and instructions
18   on fit with an instruction book, and a nurse told him to submit a Health Care Services Request
19   Form (form #7362) if he had any problems. SCC Records at 153. On August 18, 2014, Mr.
20   Anderson completed a Health Care Services Request Form (form #7362) that stated, “I received a
21   ankle brace on 7-3-14[.] After working with the brace I believe this brace is still too small and it
22   gives me some complications. If possible I would like to see my doctor ‘Mr. Forster.’” SCC
23   Records at 150.
24          Dr. Forster examined Mr. Anderson on September 2, 2014 and documented that Mr.
25   Anderson received “R ankle brace from ortho, too large, doesn’t fit right. Per I/P the orthopedist
26   told if it doesn’t fit he will need to get a custom brace ‘in Sacramento.’ Not sure if that means
27   UCD or ?” SCC Records at 149. During the September 2, 2014 examination, Dr. Forster noted
28
                                                       17
 1   that he would “speak [with] the orthopedist about this.” SCC Records at 149.

 2            On September 4, 2014, Mr. Anderson filed the complaint in this action against Drs. Krpan

 3   and Forster. ECF No. 1. After filing his complaint, Mr. Anderson continued to receive treatment

 4   for his ankle from Dr. Forster, but he was not referred to Dr. Krpan again. On January 16, 2015,

 5   Mr. Anderson received an AFO “Arizona style” brace. SCC at 350-52. On February 5, 2015, Dr.

 6   Forster examined Mr. Anderson and documented:

 7                   f/u orthotic – rec’d AFO brace 1/16/15. Says it is perfect. Finally!
 8                   We (and orthopedist) had tried several different modalities for his
                     chronic unstable R ankle issues. So it appears the AFO has finally
 9                   helped. Brace on, fits well. Chronic R ankle pain + laity, prior
                     surgeries. Doing well with an AFO brace.
10

11   SCC Records at 143.

12            After receiving his AFO brace, Mr. Anderson continued to be prescribed morphine for

13   pain. See SCC Records at 136-39. During the summer of 2016, Dr. Forster decreased Mr.

14   Anderson’s morphine prescription at Mr. Anderson’s request. SCC Records at 130-31. At a July

15   7, 2016 examination, Dr. Forster documented that he referred Mr. Anderson to physical therapy

16   “to help him [with] strengthening his R ankle. He is jogging, playing some basketball, wearing

17   his AFO brace.” SCC Records at 130, 336-43.

18            Later in July 2016, Mr. Anderson transferred from SCC to Calipatria State Prison (“Cal”),

19   where he stopped physical therapy, because “Pt. reports he does not need PT at this time . . . . He

20   reports his ankle is 80% better. He is back to playing sports.” SCC Records at 332-33, 337. Mr.

21   Anderson’s return to sports went against the advice of Dr. Krpan. Krpan Decl. ¶ 4(d); SCC

22   Records at 365, 369. The next medical record for Mr. Anderson reveals that he was admitted on

23   July 29, 2016 to the CAL infirmary for observation of his ankle and was released on August 5,

24   2016 at which time he could walk without difficulty. SCC Records at 119-25, 127-29. The final

25   medical records for Mr. Anderson produced in this action by CDCR reveal that he received

26   orthopedic shoes on February 7, 2017. Sanford Decl. ¶ 6, Ex. E (“CAL Records”).

27      IV.      DISCUSSION

28            We first consider whether defendant, the moving party, has met his initial burden of
                                                       18
 1   “proving the absence of a genuine issue of material fact” and a prima facie entitlement to

 2   summary judgment. Celotex Corp., 477 U.S at 323. Defendant presents evidence that plaintiff

 3   had three medical appointments with plaintiff concerning plaintiff’s ankle injury. Though these

 4   appointments are discussed at length above, the court will briefly call attention to their key facts.

 5          The first appointment occurred on February 14, 2013 as a result of Dr. Forster, plaintiff’s

 6   primary-care physician, referring plaintiff to Dr. Krpan, an orthopedic physician and surgeon.

 7   Krpan Decl. ¶ 4; SSC Records at 368-69; Anderson Decl. ¶¶ 36-40. At this appointment, plaintiff

 8   complained that after his ankle surgery, “he has never gotten the ankle support [that was ordered

 9   by a Dr. David Smith] and still has some mild pain and was wondering if there is anything that

10   can be done.” Krpan Decl. ¶ 4(a); SSC Records at 368; Anderson Decl. ¶¶ 36-40. Dr. Krpan

11   examined plaintiff and reviewed an x-ray taken that day. Krpan Decl. ¶ 4(c); SSC Records at

12   368. The x-rays showed some “bony ossicles.” Krpan Decl. ¶ 4(c); SSC Records at 368.

13   However, Dr. Krpan assessed that surgery to remove the ossicles, or bone fragments, was not

14   indicated because plaintiff had a full range of motion and the risks of a second surgery

15   outweighed any possible benefit. Krpan Decl. ¶ 4(c). According to Dr. Giza, an expert witness

16   for defendant, Dr. Krpan’s professional assessment that a second surgery to address the common

17   phenomenon of small bone fragments was not warranted is within the standard of care. Giza

18   Decl. ¶¶ 8, 13, 21. Instead of surgery, Dr. Krpan recommended an ankle brace, that plaintiff

19   exercise care with regard to playing basketball, and that plaintiff follow up as needed. Krpan

20   Decl. ¶ 4(d); SCC at 178, 369.
21          The second appointment, again requested by Dr. Forster, was a follow-up with Dr. Krpan

22   on May 9, 2013. SCC Records at 39, 173. At this appointment, Mr. Anderson reported that “he

23   really has not had any episodes of instability,” but that the Aircast brace “did not fit well and did

24   not help,” so “[h]e was hoping to try a different type of ankle brace.” Krpan Decl. ¶ 5(a); SCC

25   Records at 365. Dr. Krpan examined plaintiff and prescribed “a lace-up ankle support” brace

26   with a follow-up examination as needed. Krpan Decl. ¶ 5(d); SCC Records at 365. Dr. Krpan
27   noted that if the lace-up device did not work, they could try “some type of custom device.”

28   Krpan Decl. ¶ 5(d); SCC Records at 365.
                                                        19
 1           The third and final appointment was scheduled in response to plaintiff’s filing of an

 2   administrative appeal with CDCR on March 3, 2014, complaining that he was “under care of M.

 3   Forster, MD for broken ankle since 11-2-12, continue to receive inadequate care, ankle brace does

 4   not fit, ankle continues to turn. Require custom fit brace, request orthopedic exam, custom

 5   support shoes.” Sanford Decl. ¶ 5 Ex. D (“CDCR Administrative Records”). CDCR partially

 6   granted Mr. Anderson’s appeal by referring him for further treatment by Dr. Krpan. Id. at 3. Dr.

 7   Krpan examined Mr. Anderson on June 12, 2014. Krpan Decl. ¶ 6; SCC Records at 355. Mr.

 8   Anderson reported that his ankle was “considerably improved but he still feels better if he is in

 9   some type of ankle support or brace.” Id. The lace-up brace did not provide “a whole lot of

10   support” and caused numbness in his foot if laced too tightly. Id. After physically examining

11   plaintiff and reviewing his x-rays, Dr. Krpan assessed that Mr. Anderson “seems to functionally

12   be well but complaining of what appears to be some posttraumatic arthritis.” Krpan Decl. ¶ 6;

13   accord SCC Records at 355. Dr. Krpan completed and signed a CDCR Form 7243

14   recommending that Mr. Anderson receive a “custom ankle brace” and a follow-up examination as

15   needed. Krpan Decl. ¶ 6; SCC Records at 354.

16           Considering these three interactions, the court finds that defendant’s evidence “negat[es]

17   an essential element of the nonmoving party’s claim.” Nissan Fire & Marine Ins. Co., Ltd., 210

18   F.3d at 1102. Specifically, defendant’s evidence negates the second prong of the deliberate

19   indifference inquiry, which is “satisfied by showing (a) a purposeful act or failure to respond to a

20   prisoner’s pain or possible medical need and (b) harm caused by the indifference,” Jett, 439 F.3d
21   at 1096, because defendant affirmatively responded to plaintiff’s medical need. Therefore,

22   defendant has met his initial burden.

23           Because defendant satisfied his initial burden, the burden shifts to plaintiff to present

24   specific facts that show there to be a genuine issue of a material fact. See Fed R. Civ. P. 56(e);

25   Matsushita, 475 U.S. at 586. While plaintiff makes several arguments why summary judgment

26   should be denied, the court will focus on the second prong of the deliberate indifference inquiry
27   because, if plaintiff fails to establish this essential element, all other issues are moot.

28
                                                         20
 1           First, plaintiff argues that defendant’s deliberate indifference is shown by his failure “to

 2   effectuate Dr. David Smith’s Order for an AFO brace for over a year.” ECF No. 63 at 4. As

 3   described above, Dr. David Smith is an orthopedic surgeon who examined plaintiff’s post-surgery

 4   ankle on October 19, 2012, while plaintiff was still incarcerated at CSP. SCC Records at 374;

 5   Anderson Decl. ¶ 73. Dr. Smith recommended an ankle-foot orthosis (“AFO”), which is brace

 6   worn on the lower leg and foot to support the ankle. SCC Records at 374; Anderson Decl. ¶ 73.

 7   CDCR transferred plaintiff to SCC from CSP in late 2012, FAC ¶ 21; Anderson Decl. ¶ 29, and

 8   he had not received the AFO before his transfer to SCC. SCC Records at 183-84. Dr. Forster

 9   explored whether plaintiff could transfer back to CSP to be examined by Dr. Smith and fitted for

10   the AFO brace. SCC Records at 182. When plaintiff was not transferred, Dr. Forster referred

11   plaintiff to an orthopedist available at SCC—Dr. Krpan—“to determine the need for an AFO

12   brace or not.” SCC Records at 43-44, 179. Over the course of three appointments, Dr. Krpan

13   recommended a series of braces other than an AFO. See SCC Records at 365 (“I did discuss with

14   him that a custom AFO is going to be quite constricting, and I do not think at his age, or what he

15   is trying to do with his activity level, is going to be helpful to him, but we will see if this lace-up

16   one works.”). However, none of these non-AFO braces fit well. On January 16, 2015, Dr.

17   Forster procured an AFO brace—what Dr. Smith originally recommended—for plaintiff, who

18   said “it is perfect.” SCC at 350-52.

19           These facts may show that defendant recommended ankle braces that plaintiff found to be

20   unsuitable, but they cannot show deliberate indifference. Defendant affirmatively responded to
21   plaintiff’s medical need, thereby negating an essential element of his claim. The fact that

22   defendant did not recommend an AFO brace for over a year does not establish deliberate

23   indifference; it demonstrates a difference of opinion. See Toguchi, 391 F.3d at 1058.

24           Perhaps anticipating this conclusion, plaintiff argues that “when a prisoner’s treating

25   physicians [recommend] a course of action, and officials (even higher level medical

26   administrators) [ignore] that recommendation, the result is not a mere disagreement over medical
27   treatment but[] can be deliberate indifference.” ECF No. 63 at 4 (citing Johnson v. Wright, 412

28   F.3d 398, 406 (2d Cir. 2005)). While plaintiff’s legal proposition may be true, it does not
                                                         21
 1   accurately characterize what happened here. Dr. Krpan was not a CDCR “official” or a “higher

 2   level medical administrator” who vetoed plaintiff’s treating physician, ECF No. 63 at 4; he was

 3   plaintiff’s treating physician—just like Dr. Smith had been. Accordingly, this is a textbook

 4   example of “a mere disagreement over medical treatment,” id., and a difference of opinion

 5   between medical professionals on appropriate medical diagnosis and treatment is not enough to

 6   establish a deliberate indifference claim. See Toguchi, 391 F.3d at 1058. While plaintiff may be

 7   dissatisfied with Dr. Krpan’s recommended braces—understandably so with the benefit of

 8   hindsight—Dr. Krpan’s failure to recommend an AFO brace from the outset does not establish

 9   deliberate indifference.

10          Next, plaintiff argues that Dr. Krpan ignored his ankle pain, which amounts to deliberate

11   indifference. ECF No. 63 at 5. This argument is based on two factual assertions: (1) “plaintiff

12   had [an] injured ankle that was swollen and in pain for years and an [identifiable] cause floating

13   bone [particles] that defendant did not have removed and had personal [knowledge] of”; and (2)

14   “defendant Krpan did nothing to determine the cause of [plaintiff’s] pain or to directly render

15   treatment to correct any existing serious medical need.” Id.

16          Both of these allegations are belied by the factual record. Dr. Krpan noted the bone

17   fragments in plaintiff’s ankle, but determined that surgery to remove them was not indicated

18   because plaintiff had a full range of motion and the risks of a second surgery outweighed any

19   possible benefits. Krpan Decl. ¶ 4(c). The record also reflects that Dr. Krpan made efforts to

20   determine the cause of the pain and render treatment. Krpan Decl. ¶ 6 (“I reviewed Mr.
21   Anderson’s prior x-rays which showed developing posttraumatic arthritis.”).

22          Finally, plaintiff cites cases for the proposition that “a course of treatment that is

23   ineffective may itself constitute deliberate indifference.” ECF No. 63 at 5 (citing, e.g., Greeno v.

24   Daley, 414 F.3d 645, 655 (7th Cir. 2005)). In Greeno v. Daly, a state prisoner brought a

25   deliberate indifference claim “premised on the prison employees’ failure to adequately respond to

26   his vomiting and severe heartburn, symptoms that appeared in late 1994 and became
27   progressively worse until he was treated in 1997 for an esophageal ulcer.” 414 F.3d 645, 648 (7th

28   Cir. 2005). In that case, despite the plaintiff’s years of requests for effective treatment, prison
                                                        22
 1   staff refused to refer him to a specialist or prescribe anything other than antacids. Id. at 648-51.

 2            The instant case is unlike Greeno. Not only was plaintiff referred to a specialist—Dr.

 3   Krpan—he received a different ankle brace after each appointment. Further, it cannot be said that

 4   the course of treatment prescribed by Dr. Krpan was wholly ineffective. Though certain of the

 5   braces plaintiff received were more effective than others, Dr. Forster documented that “the lace-

 6   up brace . . . has helped [plaintiff] a lot.” SCC Records at 170. Accordingly, the course of

 7   treatment received by plaintiff was not sufficiently ineffective to support a claim of deliberate

 8   indifference.

 9            In sum, the evidence, construed in favor of plaintiff, is insufficient to raise a triable issue

10   whether defendant perpetrated “a purposeful act or failure to respond to a prisoner’s pain or

11   possible medical need” as is required to show deliberate indifference. Jett, 439 F.3d at 1096. We

12   conclude that there is no genuine issue of material fact and that defendant is entitled to summary

13   judgment.3

14       V.       NOTICE OF SUMMARY JUDGMENT CONSIDERSATION FOR CLAIM
                  AGAINST DEFENDANT FORSTER
15

16            Federal Rule of Civil Procedure 56(f) provides that after giving notice and a reasonable

17   time to respond, the court may “consider summary judgment on its own after identifying for the

18   parties material facts that may not be genuinely in dispute.” Fed. R. Civ. P. 56(f)(3); Celotex, 477

19   U.S. at 326 (noting district court’s power to enter summary judgment sua sponte). The court has

20   reviewed all the evidence submitted in this case. Now, under Rule 56(f), the court gives notice

21   that it is considering entering summary judgment for defendant on plaintiff’s claim against

22   defendant Forster on the same ground in the case of defendant Krpan: there is insufficient

23   evidence to prove the claim. Specifically, the court sees no evidence “showing (a) a purposeful

24   act or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

25   indifference,” Jett, 439 F.3d at 1096. The material facts that may not be genuinely disputed,

26   outlined at length in the facts section, are, in essence, that defendant Forster affirmatively treated

27
     3
      The court has found that summary judgment is appropriate on the merits. Therefore, we need
28   not address the issue of qualified immunity.
                                                   23
 1   plaintiff’s medical need.

 2            Plaintiff may file additional briefing, not to exceed fifteen pages, to address this issue no

 3   later than twenty-one days after the entry of this order. Defendant Forster may file a response,

 4   not to exceed fifteen pages, no later than seven days after plaintiff’s filing. Thereafter, the court

 5   will take the matter under submission.

 6      VI.      FINDINGS AND RECOMMENDATION

 7            Accordingly, we recommend that:

 8            1. that defendant’s motion for summary judgment, ECF No. 58, be granted;

 9            2. defendant Krpan be dismissed from this case; and

10            3. the clerk of the court be directed to reflect the dismissal of defendant Krpan on the

11               court’s docket.

12            We submit these findings and recommendations to the district judge presiding over this

13   case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United

14   States District Court, Eastern District of California. Within 14 days of the service of the findings

15   and recommendations, plaintiff may file written objections to the findings and recommendations

16   with the court and serve a copy on all parties. That document should be captioned “Objections to

17   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

18   and recommendations under 28 U.S.C. § 636(b)(1)(C). Plaintiff’s failure to file objections within

19   the specified time may result in the waiver of rights on appeal. See Wilkerson v. Wheeler, 772

20   F.3d 834, 839 (9th Cir. 2014).
21
     IT IS SO ORDERED.
22

23
     Dated:      January 25, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27   No. 203.
28
                                                         24
